Name: Commission Regulation (EC) NoÃ 823/2009 of 9Ã September 2009 amending Regulation (EC) NoÃ 690/2008 recognising protected zones exposed to particular plant health risks in the Community
 Type: Regulation
 Subject Matter: health;  environmental policy;  agricultural policy;  cultivation of agricultural land;  agricultural activity;  Europe;  natural and applied sciences
 Date Published: nan

 10.9.2009 EN Official Journal of the European Union L 239/46 COMMISSION REGULATION (EC) No 823/2009 of 9 September 2009 amending Regulation (EC) No 690/2008 recognising protected zones exposed to particular plant health risks in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 2(1)(h) thereof, Whereas: (1) By Commission Regulation (EC) No 690/2008 (2) certain Member States or certain areas in Member States were recognised as protected zones in respect of certain harmful organisms. In some cases recognition was granted for a limited time to allow the Member State concerned to provide the full information necessary to show that the harmful organism in question was not present in the Member State or area concerned or to complete the efforts to eradicate the organism in question. (2) The entire territory of Greece was recognised as a protected zone with respect to Dendroctonus micans Kugelan, Gilpinia hercyniae (Hartig), Gonipterus scutellatus Gyll., Ips amitinus Eichhof, Ips cembrae Heer and Ips duplicatus Sahlberg in accordance with the first indent of the first subparagraph of Article 2(1)(h) of Directive 2000/29/EC. (3) In accordance with the third subparagraph of Article 2(1)(h) of Directive 2000/29/EC Greece has to conduct regular and systematic official surveys on the presence of those harmful organisms and to notify the Commission immediately and in writing of each finding of such an organism. The purpose of those obligations is to allow the Commission to withdraw recognition as a protected zone if the conditions for recognition are no longer fulfilled. (4) Greece did not notify the Commission of any results of such surveys on the presence of the harmful organisms concerned over a period of five years. A visit by Commission experts from 26 January 2009 to 6 February 2009 confirmed that Greece had failed so far to carry out regular and systematic official surveys for those harmful organisms. However, in March 2009 Greece provided the Commission with information showing that the necessary legal, financial and organisational steps had been taken to carry out regular and systematic official surveys for those harmful organisms for the reporting season 2009 and onwards. (5) Consequently, until Greece has carried out the survey provided for in the third subparagraph of Article 2(1)(h) of Directive 2000/29/EC and reported its results to the Commission in accordance with the fifth subparagraph of that provision, it is not possible to establish that there continues to be no evidence of the presence of those harmful organisms in Greece. To give Greece the time necessary to carry out that survey and to notify its results to the Commission, Greece should continue to be recognised as a protected zone with respect to those harmful organisms until 31 March 2010. (6) In Greece, Crete and Lesvos were recognised as protected zones with respect to Cryphonectria parasitica (Murrill) Barr. Greece has submitted information showing that Cryphonectria parasitica (Murrill) Barr is now established in those regions. Crete and Lesvos should therefore no longer be recognised as protected zones in respect of that harmful organism. (7) Certain regions and parts of regions in Austria were provisionally recognised as protected zones with respect to Erwinia amylovora (Burr.) Winsl. et al. until 31 March 2009. Austria has submitted information showing that Erwinia amylovora (Burr.) Winsl. et al. is now established on its territory. Therefore, this time period should not be extended. (8) The Czech Republic and certain regions of France and Italy were provisionally recognised as protected zones with respect to grapevine flavescence dorÃ ©e MLO until 31 March 2009. In the light of the information received from those Member States, those protected zones should exceptionally be recognised for two more years to give those Member States the necessary time to submit information showing that grapevine flavescence dorÃ ©e MLO is not present or, where necessary, to complete their efforts to eradicate that organism. (9) Regulation (EC) No 690/2008 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 690/2008 is amended as follows: 1. in points 4, 5, 7, 8, 9 and 10 of heading (a), after the word Greece the following words are added: (until 31 March 2010); 2. in point 2 of heading (b), the third indent is deleted; 3. in point 01 of heading (c), the words Greece (Crete and Lesvos), are deleted; 4. point 4 of heading (d), is replaced by the following: 4. Grapevine flavescence dorÃ ©e MLO Czech Republic (until 31 March 2011), France (Alsace, Champagne-Ardenne and Lorraine) (until 31 March 2011), Italy (Basilicata) (until 31 March 2011) Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 December 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 September 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 193, 22.7.2008, p. 1.